DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

 The present Office Action is in response to Applicant’s amendment filed on 6/24/2022.  Claims 1-8 remain pending in the present application.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael D. Maicher on 7/22/2022.

The application has been amended as follows (only amended claims shown): 

1. (Currently Amended) A method implemented by a discovery server, the method comprising: 
receiving an initial message directed to the discovery server from a first wireless transmit/receive unit (WTRU) with an application;
receiving information from a home subscriber server (HSS) about the first WTRU, wherein the information from the HSS is used by the discovery server to determine whether discovery of the first WTRU is allowed;
receiving a request message querying whether the first WTRU is located in an area having a second WTRU with the application on the first WTRU 
sending a response message, based on the request message, indicating that the first sending the response message is further based on the HSS information and the initial message.

5. (Currently Amended) A discovery server comprising: 
a processor operatively connected to a transceiver, 
	 the processor and transceiver configured to receive an initial message directed to the discovery server from a first wireless transmit/receive unit (WTRU) with an application;
the processor and transceiver configured to receive information from a home subscriber server (HSS) about the first WTRU, wherein the information from the is used by the discovery server to determine whether discovery of the first WTRU is allowed;
	the processor and transceiver configured to receive a request message querying whether the first WTRU is located in an area having a second WTRU with the application on the first WTRU
the processor and transceiver configured to send a response message, based on the request message, indicating that the first the sending the response message is further based on the HSS information and the initial message.
Allowable Subject Matter
Claims 1-8 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1 and 5, the best prior art found during the prosecution of the present application, <best prior art>, fails to disclose, teach, or suggest the limitations of sending a response message, based on the request message, indicating that the first WTRU is located in the area, wherein the sending the response message is further based on the HSS information and the initial message in combination with and in the context of all of the other limitations in claims 1 and 5.
Claims 2-4 and 6-8 are also allowed by virtue of their dependency on claims 1 and 5.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642